Citation Nr: 0532305	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  02-18 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, claimed as secondary to service-connected knee 
disabilities.

2.  Entitlement to service connection for a lumbar spine 
disability, claimed as secondary to service-connected knee 
disabilities.

3.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to March 
1947 and from August 1950 to October 1951.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).

In August 2004, the Board granted the veteran's July 2004 
motion to advance this case on the docket due to his advanced 
age.  38 C.F.R. § 20.900(c) (2005).

The issue of entitlement to service connection for a lumbar 
spine disability, claimed as secondary to service-connected 
knee disabilities, will be addressed in the REMAND portion of 
this document.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran has been diagnosed with tendonitis and 
degenerative joint disease of the right shoulder.

4.  The veteran is service-connected for bilateral knee 
disabilities.

5.  The preponderance of the evidence shows that the 
veteran's right shoulder disability was not incurred in 
service or within any relevant presumptive period thereafter.

6.  The preponderance of the evidence shows that the 
veteran's right shoulder disability was not caused by or 
aggravated by his service-connected bilateral knee 
disabilities.

7.  The veteran's service-connected right knee disability is 
currently manifested by limitation of extension to 20 degrees 
without pain and no more than moderate instability.

8.  The veteran's service-connected left knee disability is 
currently manifested by limitation of extension to 10 degrees 
without pain and no more than moderate instability.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a right shoulder 
disability.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for a right knee disability manifested by instability have 
not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.1, 4.2, 4.10, 4.71a, Diagnostic Code 5257 (2005).

3.  The criteria for a separate 30 percent evaluation for a 
right knee disability manifested by limitation of extension 
have been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. § 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5260, 5261 (2005).

4.  The criteria for an evaluation in excess of 20 percent 
for a left knee disability manifested by instability have not 
been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 
4.1, 4.2, 4.10, 4.71a, Diagnostic Code 5257 (2005).

5.  The criteria for a separate 10 percent evaluation for a 
left knee disability manifested by limitation of extension 
have been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. § 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claims under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

On October 9, 2001, prior to the promulgation of the December 
2001 rating decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  See 38 C.F.R. § 3.159(b) (2005).

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records for treatment of the 
veteran, and private medical records identified by the 
veteran have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disabilities) records exist that have not been obtained.  The 
veteran was provided with appropriate VA examinations in 
January 2003 and February 2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
VA has satisfied its duties to inform and assist the veteran 
in this case.  Also, VA's efforts have complied with the 
instructions contained in the August 2004 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2005).

The Board has reviewed all of the evidence contained in the 
veteran's claims file.  That evidence includes the veteran's 
service medical records, records of VA treatment of the 
veteran from August 1949 to September 2003, records of 
private medical treatment of the veteran from September 1990 
to November 2002, contentions by the veteran and his 
representative, and reports of VA examinations of the veteran 
in March 1952, June 1992, March 1995, February 2001, January 
2003, and February 2005.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence obtained or submitted in this case.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's discussion below will focus on what the evidence 
shows or fails to show with regard to each of the veteran's 
claims.


1.  Service connection claim
To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  Service 
connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection for a disability may also be established 
on a secondary basis for a disability that is proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2005).  Establishing service connection on 
a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

The veteran has current diagnoses of degenerative joint 
disease and tendonitis of the right shoulder; thus, the 
veteran meets the criterion of having a current disability of 
the right shoulder.  With regard to whether the veteran's 
current right shoulder disability was incurred in service, 
the Board notes that there is some evidence favorable to the 
veteran's claim.  At a March 1952 VA surgical examination, 
the veteran complained of pain in his shoulders.  The 
examiner diagnosed arthritis of the shoulders and requested 
x-ray examination of the veteran's shoulders.  However, that 
request was not complied with.  The evidence also includes an 
April 1993 statement by Julio Lergier Saliva, M.D.  Dr. 
Lergier noted that the veteran had knee pain in service in 
1951.  Thereafter, the veteran had gradually worsening pain 
and limitation of motion in his knees and right shoulder.  
Dr. Lergier commented that the veteran continued with 
progressive gradually worsening joint pain and limitation of 
function which started while in service.

The Board, however, gives greater weight to the opinion by a 
VA physician who examined the veteran in February 2005.  The 
VA physician reviewed the veteran's entire claims folder.  
The physician explained that the veteran's service medical 
records showed no diagnosis, treatment, or complaints 
regarding any shoulder conditions.  The physician opined that 
the veteran's right shoulder disability was due to an aging 
process and was not related to the veteran's military 
service.  The Board finds this opinion and rationale to be 
highly persuasive.  It is entitled to greater weight than the 
opinion by Dr. Lergier because Dr. Lergier did not have 
access to the veteran's claims folder and did not review all 
of the evidence of record.  Thus, Dr. Lergier is unable to 
explain how the veteran's right shoulder disability is the 
result of his military service despite the fact that he was 
not treated for right shoulder complaints during his military 
service and despite being evaluated as normal in his upper 
extremities at his September 1951 separation examination.  
The Board also gives little weight to the March 1952 
diagnosis of arthritis in the veteran's shoulders.  Although 
that diagnosis was made within one year of the veteran's 
discharge from service, it is not substantiated by x-rays 
findings at that time.  Further, the evidence at that time is 
inconsistent as to whether the veteran's right shoulder was 
affected.  At a VA orthopedic examination just two days 
previously, the veteran complained of left shoulder pain but 
made no mention of right shoulder pain.  Further, examination 
of even the veteran's left shoulder at that time was normal.  
There are no other treatment records regarding the veteran's 
right shoulder prior to April 1988 at which time the veteran 
reported right shoulder symptoms for only six months.  Thus, 
whatever symptoms the veteran presented with in March 1952 
were not confirmed by x-ray at that time and were apparently 
not chronic.  The February 2005 opinion by a VA physician 
that the veteran's current right shoulder disability is not 
related to his military service is supported by a complete 
rationale that is consistent with the evidence in the claims 
file.  The preponderance of the evidence shows that the 
veteran's current right shoulder disability was not incurred 
during service or within any relevant presumptive period 
thereafter.

With regard to whether the veteran's current right shoulder 
disability has been caused by or aggravated by the veteran's 
service-connected bilateral knee disabilities, the Board 
again notes that there is some evidence favorable to the 
veteran's claim.  In a September 1990 statement, Carlos 
Nieves Martinez, M.D., stated that the veteran's right 
shoulder degeneration was probably due to weakness of the 
right side of the veteran's body secondary to degeneration of 
the right knee.  

The Board, however, again gives greater weight to the opinion 
by a VA physician who examined the veteran in February 2005.  
The VA physician reviewed the veteran's entire claims folder.  
The physician opined that the veteran's right shoulder 
disability was due to an aging process and was not related to 
the veteran's service-connected knee disabilities.  The Board 
finds this opinion and rationale to be highly persuasive.  It 
is entitled to greater weight than the opinion by Dr. Nieves 
because Dr. Nieves did not address the affect of the 
veteran's aging upon his development of a degenerative 
condition in his shoulder.  Further, because the VA physician 
reviewed the veteran's entire claims folder, including the 
September 1990 statement by Dr. Nieves, it is based upon 
consideration of a more complete picture of the veteran's 
disabilities than that available to Dr. Nieves.  The February 
2005 opinion by a VA physician that the veteran's current 
right shoulder disability is not related to his service-
connected bilateral knee disabilities is supported by a 
complete rationale that is consistent with the evidence in 
the claims file.  The preponderance of the evidence shows 
that the veteran's current right shoulder disability was not 
caused by or aggravated by his service-connected bilateral 
knee disabilities.


2.  Increased rating claims
The veteran's left knee disability is rated as 20 percent 
disabling under Diagnostic Code 5257 for knee impairment 
manifested by moderate recurrent subluxation or lateral 
instability.  The veteran's right knee disability is also 
rated as 20 percent disabling under this Diagnostic Code.  A 
30 percent rating requires impairment of the knee with severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2005).  The Board notes that at 
VA examinations in February 2001, January 2003, and February 
2005, the veteran specifically denied a recent history of 
recurrent subluxation or dislocation of the knee.  At the VA 
examination in February 2001 the veteran had a positive varus 
stress in the right knee.  At the VA examination in January 
2003, the examiner was unable to check the veteran's knees 
for instability because the veteran complained of severe pain 
upon light touch.  There was no visual evidence of 
subluxation or dislocation.  At the VA examination in 
February 2005, the examiner noted that the veteran ambulated 
with a one-point cane.  The limited evidence of instability 
of the veteran's knees is insufficient to support a higher 
rating for either of the veteran's knee disabilities under 
Diagnostic Code 5257.  For example, there is no evidence that 
the veteran requires a brace to provide stability for either 
knee.  The preponderance of the evidence is against a higher 
disability rating for instability of either knee.  Any 
increase greater than 20 percent must be based on other 
criteria for evaluating knee disabilities.

A veteran who arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5257 for instability 
and under the Diagnostic Codes 5003, 5260, or 5261 for 
limitation of motion or painful motion.  See VAOPGCPREC 23-
97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 
56704 (1998).  In this case, the veteran has not shown 
compensable limitation of flexion of either knee.  The 
veteran has shown pain-free flexion in his right knee to at 
least 100 degrees and pain-free flexion in his left knee to 
at least 95 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2005).  However, the veteran has shown limitation of 
extension of both of his knees that is compensable under 
Diagnostic Code 5261 for limitation of extension of the knee.  
At the February 2005 VA examination, the veteran was only 
able to extend his left knee to 10 degrees without pain and 
was only able to extend his right knee to 20 degrees without 
pain.  Diagnostic Code 5261 provides a 10 percent disability 
evaluation for limitation of extension to 10 degrees, a 20 
percent evaluation where extension of the leg is limited to 
15 degrees, a 30 percent disability rating where extension of 
the leg is limited to 20 degrees, a 40 percent disability 
rating where extension of the leg is limited to 30 degrees, 
and a 50 percent disability rating where extension of the leg 
is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2005).  Accordingly, the veteran is entitled to a 10 
percent disability rating for limitation of extension of his 
left knee and a 30 percent disability rating for limitation 
of extension of his right knee, each separate from (i.e., in 
addition to) the 20 percent ratings assigned for instability 
of each knee.  The preponderance of the evidence is against 
higher disability ratings for limitation of extension of 
either knee.

The Board has considered the overall disability picture 
demonstrated by the record to arrive at the appropriate level 
of functional impairment such to provide for fair 
compensation in this case.  In so doing, the Board has 
carefully considered all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40, 4.45, and 4.59 as 
well as the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995), regarding functional impairment attributable to pain, 
particularly in light of the fact that the veteran's 
disability is essentially manifested by pain.  In this case, 
the disability ratings assigned for limitation of extension 
of the veteran's knees fully consider the affect of his pain 
and functional impairment.  Indeed, were the Board to not 
consider the additional limitation of function and pain, the 
veteran would not meet the criteria for a compensable 
evaluation based upon limitation of extension.

The Board notes also that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to knee disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required any recent 
periods of hospitalization for his service-connected knee 
disabilities.

It is undisputed that the veteran's service-connected knee 
disabilities would have an adverse effect on any employment 
of the veteran, but it bears emphasizing that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155 (West 2002).  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2005).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

An evaluation in excess of 20 percent for a right knee 
disability manifested by instability is denied.

A separate 30 percent evaluation for a right knee disability 
manifested by limitation of extension is granted, subject to 
the governing regulations pertaining to the payment of 
monetary benefits.

An evaluation in excess of 20 percent for a left knee 
disability manifested by instability is denied.

A separate 10 percent evaluation for a left knee disability 
manifested by limitation of extension is granted, subject to 
the governing regulations pertaining to the payment of 
monetary benefits.





REMAND

The issue of entitlement to service connection for a lumbar 
spine disability, claimed as secondary to service-connected 
knee disabilities, is not ready for appellate review.  VA 
examinations in January 2003 and February 2005 provide 
negative nexus opinions regarding whether the veteran's 
current degenerative joint disease of the lumbar spine is 
related to his service-connected knee disabilities.  The 
February 2005 VA examination is ambiguous as to whether the 
veteran's current lumbosacral strain-myositis is related to 
his service connected knee disabilities.

A supplemental opinion or a new examination must be obtained.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Provide a VA spine examination to the 
veteran to determine whether the 
veteran's current lumbosacral strain-
myositis is related to his service-
connected bilateral knee disabilities 
(each knee rated based upon both 
instability and limitation of extension).  
If the physician who conducted the 
February 2005 examination is available, a 
supplemental examination report by that 
physician may be obtained from that 
physician in lieu of a new spine 
examination. 

The claims folder, including the reports 
of VA spine examinations of the veteran 
in January 2003 and February 2005 and the 
November 2002 statement by Carlos Nieves 
Martinez, M.D., should be made available 
to the examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.

The examiner is requested to opine 
whether the veteran's lumbosacral strain-
myositis (shown on VA examination in 
February 2005) is "at least as likely as 
not" (likelihood of 50%) caused by or 
aggravated by the veteran's service-
connected bilateral knee disabilities 
(each knee rated based upon both 
instability and limitation of extension).  
A complete rationale should be provided 
for any opinion expressed.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

2.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


